DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 is missing the contents of the graphic boxes. The boxes are identified as S101, S102, and S103, however the boxes do not contain any steps.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (WO 2013/170311 A1, hereinafter “Elsey”).
Regarding Claim 1, Elsey discloses an apparatus (stereolithography device, 100) for making an object (60), the apparatus comprising a spatial light modulator (digital mirror device, 12) and a projection optic (18) for projecting radiation (light, 6) from a radiation source (light source, 2) onto a photohardenable material (light-curing material), a controller (30) for controlling the radiance of the radiation source, and a Elsey does not explicitly disclose the apparatus is a stereolithography device, however it is the Examiner’s position that because the light-curing material is a liquid disposed in a vessel and the liquid may comprise a layer of liquid for constituting the object by light illumination (P2 L5-21; P9 L32-33; P10 L1-5), it is implied that the apparatus may be a stereolithography device.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Elsey as discussed above. Elsey discloses a mirror surface for deflecting the light onto the sensor, as discussed above.
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Elsey as discussed above. Elsey further discloses ultraviolet light is the preferred radiation type for object fabrication applications (P2 L15). It is the Examiner’s position that because UV light is used in the process, one of ordinary skill in the art would have found it obvious to use a sensor designed for the UV range.
Regarding Claim 8, the limitations of Claim 7 from which Claim 8 depends are disclosed by Elsey as discussed above. Elsey further discloses the sensor is formed by a photodiode (C16 L1). 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by Elsey as discussed above. Elsey further discloses the control unit comprises a processor (controller) for controlling the current through the light source (P16 L1-4). 

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (WO 2013/170311 A1, hereinafter “Elsey”).
Regarding Claim 10, Elsey discloses an apparatus (stereolithography device, 100) and a method for using the apparatus for making an object (60), the apparatus comprising a spatial light modulator (digital mirror device, 12) and a projection optic (18) for projecting radiation (light, 6) from a radiation source (light source, 2) onto a photohardenable material (light-curing material), a controller (30) for controlling the radiance of the radiation source, and a photodetector (sensor) positioned to sample a portion of the light emitted by the light source before it has passed a final element of the optical system (Abstract; P14 L21-27). The sensor relays a signal to the controller and the signal may be a digital signal which carries information indicative of the irradiance of the incident radiation, and the signal magnitude is correlated with the intensity (i.e., the irradiance) of the incident radiation (P16 L1-12), thus the sensor determines an actual value of the light intensity of the emitted light. An electrical current modulator (4) can control the electrical current input to the light source and thereby vary its radiance, i.e. intensity of the light it emits (P16 L13-17). The controller, the current modulator, the light source, and the sensor may form a feedback control loop permitting control of the light emitted from the light source to a determined value (P16 L22-26), thus adapting the electric current through the light source until the actual value of the light intensity reaches a specified value. Elsey does not explicitly disclose the apparatus is a stereolithography device, however it is the Examiner’s position that because the light-curing material is a liquid disposed in a vessel and the liquid may comprise a layer of liquid for constituting the object by light illumination (P2 L5-21; P9 L32-33; P10 L1-5), it is implied that the apparatus may be a stereolithography device.
Regarding Claim 13, the limitations of Claim 10 from which Claim 13 depends are disclosed by Elsey as discussed above. Elsey further discloses some light of the light incident on the mirrored surface passes directly through the mirrored surface to a sensor such as a photodiode. 
Regarding Claim 14, the limitations of Claim 10 from which Claim 14 depends are disclosed by Elsey as discussed above. Elsey further discloses the control unit comprises a processor (controller) for controlling the current through the light source (P16 L1-4), thus the current is controlled to the desired value by the controller.

Allowable Subject Matter
Claims 2-4, 6, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is indicated as having allowable subject matter because the claimed limitation for the light being deflected from the light source to the sensor via a digital mirror device, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 3-4 are indicated as having allowable subject matter as depending from an indicated allowable claim.
Claim 6 is indicated as having allowable subject matter because the claimed limitation for the mirror surface is arranged adjacent to a prism diaphragm, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art.
Claim 11 is indicated as having allowable subject matter because the claimed limitation for the light being deflected from the light source to the sensor via a digital mirror device, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art.
Claim 12 is indicated as having allowable subject matter because the claimed limitation that a specified light pattern is projected onto a sensor by a digital mirror device, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art.
Claim 15 is indicated as having allowable subject matter because the claimed limitation that the light is guided through a prism diaphragm, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743